Citation Nr: 0928224	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-00 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION


The Veteran served on active duty from November 1950 to 
September 1954 and from July 1956 to October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

For the reasons set forth in the following decision, the 
Board finds that new and material evidence sufficient to 
reopen a claim for service connection for bilateral hearing 
loss has been received.  Consequently, the Board is granting 
the Veteran's application to reopen the previously denied 
issue of entitlement to service connection for bilateral 
hearing loss.  

However, the de novo claim for service connection for 
bilateral hearing loss, as well as the claim for service 
connection for tinnitus, are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  These 
issues are addressed in the REMAND portion of the following 
decision.  


FINDINGS OF FACT

1.  In an unappealed November 1999 rating action, the RO in 
Togus, Maine, denied service connection for bilateral hearing 
loss.  

2.  Evidence received since November 1999, when viewed by 
itself or in context of the entire record, raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The November 1999 rating action, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Additional evidence received since the November 1999 
rating action is new and material, and the requirements to 
reopen the claim of service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New And Material Evidence-Bilateral Hearing Loss

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

By a November 1999 rating action, the RO in Togus, Maine, 
denied service connection for bilateral hearing loss.  
Service treatment records reflected periodic objective 
evaluation findings of hearing loss pathology.  However, the 
claims folder contained no post-service audiological 
evaluations reflective of a chronic bilateral hearing loss 
disability.  

Based on this evidence, the Togus RO concluded that evidence 
of record did not establish the presence of a chronic 
bilateral hearing loss disability which was associated with 
the Veteran's active duty.  Thus, the RO denied service 
connection for bilateral hearing loss.  He did not initiate 
an appeal of that decision, which, therefore, became final.  

Additional evidence received since the November 1999 rating 
action includes VA and private medical records reflecting 
objective evaluation findings of bilateral sensorineural 
hearing loss.  In addition, in May 2006 and January 2009 
letters, a private physician who has treated and evaluated 
the Veteran expressed opinions that the Veteran's hearing 
loss is related to the acoustic trauma to which he was 
exposed during service.  

Significantly, as these additional records provide competent 
evidence of a diagnosed chronic bilateral hearing loss 
disability associated with the Veteran's active duty, the 
Board finds that such evidence is probative and raises a 
reasonable possibility of substantiating the claim for 
service connection for this disorder.  The additional 
evidence received since the prior November 1999 decision is, 
therefore, new and material and serves as a basis to reopen 
the Veteran's claim.  As such, the appeal is granted to this 
extent.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In any event and of particular importance herein, the Board 
is granting in full the Veteran's application to reopen the 
previously denied issue of entitlement to service connection 
for bilateral hearing loss.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
bilateral hearing loss is granted.  


REMAND

Having determined that the claim for bilateral hearing loss 
should be reopened, the Board finds that a remand of the 
underlying de novo claim for service connection for such 
disability is necessary.  Further, after a thorough review of 
the claims file, the Board also finds that a remand of the 
Veteran's claim for service connection for tinnitus is 
necessary.  While the Board regrets the delay caused by this 
remand, further evidentiary development of these issues is 
necessary prior to a final adjudication of the claims.  

Bilateral Hearing Loss.  Following a VA audiological 
examination in January 2006, the examiner concluded that the 
Veteran's bilateral sensorineural hearing loss "is less 
likely than not" due to military noise exposure.  In support 
of this conclusion, the examiner stated that, despite 
occasional findings of hearing loss in service, the service 
retirement examination reflected normal hearing acuity.  

Indeed, various in-service audiological evaluations 
demonstrated some degree of hearing loss, including 55 
decibels at 4000 Hertz (Hz) and 70 decibels at 6000 Hz in the 
left ear (at the November 1962 immediate reenlistment 
examination), 50 decibels at 4000 Hz and 60 decibels at 6000 
Hz in the left ear (at a March 1963 annual air-crewman 
examination); 25 decibels at 2000 Hz and 25 decibels at 3000 
Hz in the right ear (at a March 1965 annual air-crewman 
examination); 25 decibels at each of the 3000, 4000, and 6000 
Hz in the right ear and 35 decibels at 4000 Hz and 30 
decibels at 6000 Hz in the left ear (at a March 1969 annual 
air-crewman examination); and 25 decibels at 6000 Hz in the 
right ear and 55 decibels at 4000 Hz and  6000 Hz in the left 
ear (at a 1970 in-service examination).  

Of particular significance to the Board, however, is the fact 
that, contrary to the January 2006 VA examiner's conclusion, 
the September 1972 retirement examination did reflect some 
degree of bilateral hearing loss.  In particular, this 
evaluation demonstrated 25 decibels at 4000 Hz and 
30 decibels at 6000 Hz in the right ear and 25 decibels at 
3000 and 4000 Hz and 50 decibels at 6000 Hz in the left ear.  
See Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (stipulating 
that the threshold for normal hearing is 0 to 20 decibels and 
that defective hearing is characterized by hearing acuity 
which is greater than 20 decibels.)  

Clearly, therefore, the January 2006 VA examiner's conclusion 
that the Veteran's current bilateral hearing loss disability 
was not related to his service was based on an erroneously 
assumption concerning the Veteran's history of hearing 
impairment.  The medical opinion is, thus, not probative to 
the Veteran's hearing loss claim.  

In this regard, the Board acknowledges that, in a May 2006 
letter, a private physician associated the Veteran's hearing 
loss with service.  In a January 2009 letter, this doctor 
concluded that only the Veteran's left ear hearing loss was 
related to his in-service acoustic trauma.  With regard to 
right ear hearing loss, the physician associated such 
disability with the Veteran's April 2005 right vestibular 
surgery.  Neither correspondence, however, indicates that the 
doctor had had an opportunity to review the Veteran's service 
treatment records prior to rendering the medical opinions.  

In light of the inadequacies of these medical opinions, the 
Board concludes that a remand of the Veteran's claim for 
service connection for bilateral hearing loss is necessary.  
Specifically, on remand, he should be accorded a VA 
audiological examination to determine the nature, extent, and 
etiology of his bilateral hearing impairment.  

Tinnitus.  Following the January 2006 VA audiological 
examination, the examiner concluded that the Veteran's 
tinnitus was "less likely than not . . . due to military 
noise exposure."  This opinion was based on the Veteran's 
statement that he did not begin to experience ringing 
sensations in his ears until after his April 2005 vestibular 
surgery.  

Significantly, however, the January 2006 VA examiner does not 
appear to have considered the Veteran's documented active 
duty responsibilities as an aircraft mechanic.  Consequently, 
the Board finds that a remand of the Veteran's tinnitus claim 
is also necessary.  Specifically, on remand, he should be 
accorded a pertinent VA examination at which time the 
examiner considers such matters in determining the nature, 
extent, and etiology of any tinnitus that he may have.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  The Veteran should be scheduled for 
an examination to determine the nature, 
extent, and etiology of his bilateral 
hearing loss and tinnitus 
symptomatology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including 
audiological testing, should be 
conducted.  All pertinent bilateral 
hearing loss and tinnitus pathology 
should be noted in the examination 
report.  

For any hearing loss and tinnitus 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active service.  In 
rendering any such conclusions, the 
examiner should address the in-service 
audiological testing findings of 
hearing impairment as well as the 
Veteran's documented in-service 
responsibilities as an aircraft 
mechanic.  

Complete rationale should be given for 
all opinions reached.  

2.  Thereafter, re-adjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss 
and tinnitus.  If the decisions remain 
adverse, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


